     Case 2:18-cv-01316 Document 140 Filed 11/14/18 Page 1 of 1 PageID #: 619



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


ROBIN JEAN DAVIS,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 2:18-cv-01316

JIM JUSTICE, Governor, et al.,

                             Defendants.



                                           ORDER


        Before this Court is a motion for extension of time filed by Plaintiff Robin Jean Davis

(“Plaintiff”). (ECF No. 139.) The motion is GRANTED. Plaintiff shall file her response to

Defendant Jim Justice’s Motion to Dismiss, (ECF No. 128), when ordered by this Court.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:        November 13, 2018
